                                                                      FILED IN OPEN COURT
                                                                     ON     f) \SLJo\q j~
                                                                              18
                                                                          ~rgr ~ eo':ra Jr., Clerk
                                                                          Eastern 01$trlct. of NC

                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION
                             NO. 7:18-CR-00114-FL

UNITED STATES OF AMERICA

                v.
                     1
JEROME MARCU S MCNAIR

                               ORDER OF FORFEITURE

      WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on September 11, 2018, and further evidence of record as presented by the

Government, the Court finds that the following property is hereby forfeitable

pursuant to 18 urs.c. § 924(d)(l), made applicable to this proceeding by virtue of 28

U.S.C. § 2461(c), as a firearm and ammunition used in a knowing violation of 18

U.S.C. § 924(c)(l)(A), to wit:

            •   Glock, Model 21, .45 caliber, semi-automatic handgun, bearing Serial

                Number KYX027, and

            •   Any and all related ammunitioni:0
                                                /)




      AND WHEREAS, by virtue of sa£)Memorandum of Plea Agreement, the

United States is now entitled to    possessi~ of said personal properly, pursuant to
Fed. R. Crim. P. 32.2(b)(3);

      It is hereby ORDERED, ADJUDGED and DECREED:

       1.       That based upon the Memorandum of Plea Agreement as to , the

defendant, the United States is hereby authorized to seize the above-stated personal

                                            1
property, and it is hereby forfeited to the United States for disposition in accordance

with the law, including destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3). In

accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be final as to the

defendant upon entry.

        2.   That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b )( 4)(B).
                                  I




                                                  =""""'-=D--' 2019.
                              '       J_
        SO ORDERED. ThisJK day             of'_,j~'




                                                          NA GAN
                                              tates District Judge




                                              2
